Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 2-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, patentability exists, at least in part, with the claimed features of “the plurality of conductor patterns include a first conductor pattern, a second conductor pattern, a third conductor pattern, and a fourth conductor pattern, respectively provided in different layers in order of a direction of the lamination; the plurality of interlayer connection conductors includes a first interlayer connection conductor providing interlayer connection between the first conductor pattern and the second conductor pattern, and a second interlayer connection conductor providing interlayer connection between the third conductor pattern and the fourth conductor pattern; the first coil includes the first conductor pattern, the second conductor pattern, and the first interlayer connection conductor; and the second coil includes the third conductor pattern, the fourth conductor pattern, and the second interlayer connection conductor.” 
Claims 3-7 and 12-18 depend therefrom.
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of “the first radiating element is an open circuit when viewed from the feed circuit and current flows from the first coupling element to the second coupling element or the second radiating element via the capacitance; and the first radiating element resonates at lambda λ/2 at the anti-resonant frequency, where λ is a wavelength of a propagating frequency.”
Claims 9-11 depend therefrom. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HASAN ISLAM/Primary Examiner, Art Unit 2845